      Case 1:18-cv-01757-VEC Document 165 Filed 09/11/20 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
IN THE UNITED STATES DISTRICT COURT                       DATE FILED: 09/11/2020
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                   )
TOM MILLIKEN, derivatively on behalf of            )    No. 18-CV-1757 (VEC)
HOSPITALITY INVESTORS TRUST, INC.,                 )
                                                   )
                   Plaintiff,                      )
                                                   )
     v.                                            )
                                                   )
AMERICAN REALTY CAPITAL HOSPITALITY                )
ADVISORS, LLC, AMERICAN REALTY                     )     NOTICE OF WITHDRAWL OF
CAPITAL HOSPITALITY PROPERTIES, LLC,               )     MOTION
AMERICAN REALTY CAPITAL HOSPITALITY                )
GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,             )
AR GLOBAL INVESTMENTS, LLC, NICHOLAS               )
S. SCHORSCH, WILLIAM M. KAHANE, PETER              )
M. BUDKO, EDWARD M. WEIL, BRIAN S.                 )
BLOCK, JONATHAN P. MEHLMAN, EDWARD                 )
T. HOGANSON, STANLEY R. PERLA, ABBY                )
M. WENZEL, AND ROBERT H. BURNS,                    )
                                                   )
                     Defendants,                   )
                                                   )
      -and-                                        )
                                                   )
HOSPITALITY INVESTORS TRUST, INC.,                 )
                                                   )
                     Nominal Defendant.            )
                                                   )


       PLEASE TAKE NOTICE that Hospitality Investors Trust, Inc., by its undersigned

counsel, hereby withdraws its Motion for a Bond (ECF No. 158).



Dated: September 10, 2020
       New York, NY

                                                 /s/ Peter D. Doyle
                                                 Peter D. Doyle
                                                 David W. Heck
                                                 Proskauer Rose LLP
       Case 1:18-cv-01757-VEC Document 165 Filed 09/11/20 Page 2 of 2




                                                   Eleven Times Square
                                                   New York, NY 10036
                                                   Tel: 212-969-3000
                                                   Fax: 212-969-2900

                                                   Counsel for Hospitality Investors Trust,
                                                   Inc.




Application GRANTED. The Clerk of Court is
respectfully directed to terminate the open motion at
Dkt. 158.

SO ORDERED.


                                09/11/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                               2
